***      FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***




                                                                Electronically Filed
                                                                Supreme Court
                                                                SCWC-XX-XXXXXXX
                                                                24-JAN-2020
                                                                07:46 AM



             IN THE SUPREME COURT OF THE STATE OF HAWAII

                            ---o0o---
________________________________________________________________

           STATE OF HAWAII, Respondent/Plaintiff-Appellee,

                                      vs.

   WILLIAM ROY CARROLL, III, Petitioner/Defendant-Appellant.
________________________________________________________________

                               SCWC-XX-XXXXXXX

           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                   (CAAP-XX-XXXXXXX; 3PC151000386)

                              JANUARY 24, 2020

    RECKTENWALD, C.J., NAKAYAMA, McKENNA, POLLACK, AND WILSON, JJ.

                   OPINION OF THE COURT BY McKENNA, J.

                              I.   Introduction

       This case arises from the disappearance, recovery, and

repair of a bronze spear attached to the bronze King Kamehameha

I statue in Hilo, Hawaiʻi.         After a jury trial in the Circuit

Court of the Third Circuit (“circuit court”),1 William Roy

Carroll, III (“Carroll”) was convicted by a jury of two counts
1
       The Honorable Glenn S. Hara presided.
***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER         ***


of theft and one count of criminal property damage, and

sentenced to five years’ imprisonment.         On appeal to the

Intermediate Court of Appeals (“ICA”), and now again on

certiorari to this court, Carroll contends the circuit court

erred by: (1) denying his challenge to two prospective jurors

for cause, thereby violating his right to peremptory challenges;

(2) denying his motion for judgment of acquittal based on

insufficiency of evidence; and (3) improperly penalizing him in

sentencing for exercising his right to a trial.           The ICA

concluded Carroll’s points of error lacked merit and affirmed

the circuit court’s judgment of conviction and sentence.                See

State v. Carroll, No. CAAP-XX-XXXXXXX, at 12 (App. Oct. 31,

2018) (SDO).

      We hold the circuit court abused its discretion in denying

Carroll’s challenge for cause of Juror 48, which required him to

exercise one of his peremptory challenges to excuse that juror

and caused him to exhaust his peremptory challenges, thus

impairing his right to exercise a peremptory challenge on a

different juror.    This error requires his conviction be vacated

and the case be remanded to the circuit court for a new trial.

      We also hold, however, that because there was substantial

evidence to support Carroll’s convictions for the theft and

criminal property damage offenses, double jeopardy principles do

not preclude a retrial.

                                     2
***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER      ***


      Based on our rulings on the first two questions on

certiorari, we need not address Carroll’s third question on

certiorari regarding sentencing.2

      We therefore vacate the ICA’s November 27, 2018 judgment on

appeal and the circuit court’s July 26, 2016 judgment of

conviction and sentence, and we remand this case to the circuit

court for further proceedings consistent with this opinion.

                              II.    Background

A.    Factual background

      On September 6, 2015, the top half of the spear that was a

part of the King Kamehameha I statue located off of Kamehameha

Avenue and Bishop Street in Hilo, Hawaiʻi, was observed missing.

The spear, although a part of the statue, was no longer

physically attached to it.          On September 8, 2015, during a

police investigation of the scene, the missing top portion of

the spear, wrapped in a torn half of a long-sleeved orange T-

shirt and a thick chain attached to a pole, was located in the

bushes off a trail near the statue.

B.    Circuit court proceedings

      1.    Charges

      On September 15, 2015, Carroll was charged via a felony

information and non-felony complaint with three offenses:

2
      We also need not address Carroll’s assertion of error regarding the
other juror.


                                       3
***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


(1) Count 1, theft in the second degree, in violation of Hawaiʻi

Revised Statutes (“HRS”) § 708-830(1) (2014) and

HRS § 708-831(1)(b) (2014), for obtaining or exerting

unauthorized control over a bronze spear valued at over $300

belonging to the Kamehameha Schools Alumni Association (“KSAA”);3

(2) Count 2, criminal property damage in the second degree, in

violation of HRS § 708-821(1)(b) (2014), for causing damage

3
      “Theft. A person commits theft if the person . . . [o]btains or exerts
unauthorized control over property. A person obtains or exerts unauthorized
control over the property of another with intent to deprive the other of the
property.” HRS § 708-830(1).

      “Theft in the second degree. (1) A person commits the offense of
theft in the second degree if the person commits theft . . . [o]f property or
services the value of which exceeds $300[.]” HRS § 708-831(1)(b).

            Valuation of property or services. Whenever the value of
            property or services is determinative of the class or grade
            of an offense, or otherwise relevant to a prosecution, the
            following shall apply:

                 (1) Except as otherwise specified in this section,
            value means the market value of the property or services at
            the time and place of the offense, or the replacement cost
            if the market value of the property or services cannot be
            determined.

                  . . . .

                  (3) When property or services have value but that
            value cannot be ascertained pursuant to the standards set
            forth above, the value shall be deemed to be an amount not
            exceeding $100.

                 (4) When acting intentionally or knowingly with
            respect to the value of property or services is required to
            establish an element of an offense, the value of property
            or services shall be prima facie evidence that the
            defendant believed or knew the property or services to be
            of that value. When acting recklessly with respect to the
            value of property or services is sufficient to establish an
            element of an offense, the value of the property or
            services shall be prima facie evidence that the defendant
            acted in reckless disregard of the value.

HRS § 708-801 (2014).


                                      4
***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***


exceeding $1,500 to the King Kamehameha I statue, also belonging

to the KSAA;4 and (3) Count 3, theft in the third degree, in

violation of HRS § 708-830(1) and HRS § 708-832(1)(a) (2014) for

obtaining or exerting unauthorized control of a four-foot pipe

and forty-foot chain valued at over $100 belonging to Bayfront

Motors Incorporated (“Bayfront Motors”).5

      2.    Pre-trial hearing regarding State’s plea offer

      At a May 4, 2016 hearing regarding other matters, the

circuit court indicated it would be conducting what it called a

“Frye hearing.” The circuit court was apparently referring to

Missouri v. Frye, 566 U.S. 134 (2012), in which the United

States Supreme Court held that, “as a general rule, defense

counsel has the duty to communicate formal offers from the

prosecution to accept a plea on terms and conditions that may be

favorable to the accused.”        Frye, 566 U.S. at 145.6      The State


4
      “Criminal property damage in the second degree. (1) A person commits
the offense of criminal property damage in the second degree if by means
other than fire: . . . [t]he person intentionally or knowingly damages the
property of another, without the other’s consent, in an amount exceeding
$1,500[.]” HRS § 708-821(1)(b).
5
      “Theft in the third degree. (1) A person commits the offense of theft
in the third degree if the person commits theft . . . [o]f property or
services the value of which exceeds $100[.]” HRS § 708-832(1)(a).
6
      The Court further stated:

                  The prosecution and the trial courts may adopt some
            measures to help ensure against late, frivolous, or
            fabricated claims after a later, less advantageous plea
            offer has been accepted or after a trial leading to
            conviction with resulting harsh consequences. First, the
            fact of a formal offer means that its terms and its
                                                              (continued. . .)

                                      5
***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***


indicated it was offering to agree to a sentence of probation

and also that any jail term would be equal to time served in

exchange for Carroll’s guilty or no contest plea as to Count 3

and either Count 1 or Count 2.        The State also agreed to take no

position if Carroll requested a deferral.          The circuit court

made clear that if Carroll accepted the plea offer, it would

sentence Carroll to probation stating, “[a]s I see it, the real

big plus is that you would be avoiding any exposure to prison.”



(. . .continued)
            processing can be documented so that what took place in the
            negotiation process becomes more clear if some later
            inquiry turns on the conduct of earlier pretrial
            negotiations. Second, States may elect to follow rules that
            all offers must be in writing, again to ensure against
            later misunderstandings or fabricated charges. See N.J. Ct.
            Rule 3:9–1(b) (2012) (“Any plea offer to be made by the
            prosecutor shall be in writing and forwarded to the
            defendant's attorney”). Third, formal offers can be made
            part of the record at any subsequent plea proceeding or
            before a trial on the merits, all to ensure that a
            defendant has been fully advised before those further
            proceedings commence. At least one State often follows a
            similar procedure before trial.

Frye, 566 U.S. at 146-47 (citations omitted). Thus, the Court discussed
possible measures to “help ensure against late, frivolous, or fabricated
claims” brought by defendants regarding the existence of plea offers for
lesser sentences than those eventually imposed. As of the Court’s 2012
opinion in Frye, it appears that perhaps only one state was conducting on-
the-record discussions regarding plea offers. Although Hawaiʻi Rules of Penal
Procedure (“HRPP”) Rule 11(f)(1) (2014) allows trial courts to participate in
plea discussions, HRPP Rule 11(f)(2) does not require a plea offer to be
communicated to a trial court unless a defendant accepts the State’s offer,
and there are other methods of memorializing that a plea offer was conveyed
to a defendant but rejected without involving the trial court. The most
common method may be a defense attorney’s notation in the file. Although we
need not address the merits of Carroll’s sentencing issue on certiorari, we
do note that detailed on-the-record inquiries by a trial court regarding the
terms of a probation plea offer, with indications that the trial court would
follow the offer and that refusing the offer could result in a prison
sentence, can, as in this case, lead to questions regarding whether the trial
court penalized a defendant for exercising trial rights.


                                      6
***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


Carroll declined the plea offer as supplemented to by the court

and proceeded to trial.

      3.   Jury selection

      Jury selection began on May 9, 2016.         After the circuit

court read the charges against Carroll during voir dire, it

asked the jurors whether they7 had any knowledge or information

about the case from any source, including any media, friends, or

any other sources.      Several prospective jurors indicated they

had heard of the case through other sources.

      Juror number 48 (“Juror 48”)8 responded she had been exposed

to information regarding the case from the Hawaii Tribune-Herald

newspaper.    She also stated she had heard comments made by her

daughter and son-in-law and her three grandchildren who attended

a Hawaiian language immersion school “who were impacted by” the

case, and that she “may have heard something from” “another

child who’s a Hawaiian activist.”         She could not recall who said

what.   She stated her recollection regarding what she might have

read was “[a]bout where the items were found” and “the condition

of what -- where they found him.”

      She indicated she was raising the issue because she “just

wanted everyone to know that I have the newspaper reports and I

7
      “They, them, and their” are sometimes used as singular pronouns when
(1) the gender identity of a person referred to is unknown or immaterial; or
(2) those are the pronouns of a specific person.
8
      After preliminary excusals, Juror 48 became juror number 12.


                                      7
***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


may have heard something somewhere along the line.           What, I

couldn’t be specific just because my children are very involved

in Hawaiian activities and the statue is important to them.”

Juror 48 explained that she recalled reading where the items

were found, but that she could not discern “what else was added

. . . by [her] children” who were “very upset that the statue

was desecrated,” “[t]hat things were missing,” “[t]hat what was

done to the statue was not appropriate,” and that “[s]omething

should be done.”

      The circuit court stated that “[not] too many people would

disagree with those sentiments,” and asked:

           THE COURT: Despite what you, um, may have, uh, read about
           and you might have had some reactions, uh, from your own
           family about, uh, this incident do you think you can set
           that aside and in essence and, um, presume Mr. Carroll, the
           defendant, here to be innocent until he is proven guilty
           beyond a reasonable doubt by the evidence in this case?

           [JUROR 48]: I would certainly do my best to do that.
           However, I do come from a, um, my husband and others were
           very much, uh, of the opinion that if it does get to court
           there’s a lot of -- got to be a lot of proof somewhere.
           That that’s the way it is.

(Emphasis added.)

      Juror 48 went on to state that she “would definitely try

[her] best” to find Carroll not guilty if the State did not

produce sufficient evidence to overcome the presumption of

innocence.   But, after further colloquy with the circuit court,

Juror 48 confirmed she “presum[ed] [Carroll] guilty until he

[could] prove his innocence” with “pretty good evidence”:


                                     8
***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


           THE COURT: Okay. If you made a conscientious effort to do
           that what would be your confidence level or your -- your,
           um, evaluation of your abilities to do that successfully?

           [JUROR 48]: If, uh, the evidence points that he was not
           the one then I would be able to say that, um, I would be
           able to overcome but I’ve -- I’ve heard --

           THE COURT:   Okay.

           [JUROR 48]: -- but again it would have to be pretty good
           evidence.

           THE COURT: Okay. But, okay, in essence what you just told
           me is you’re presuming that the evidence -- you’re
           presuming him guilty until he can prove his innocence. You
           understand?

           [JUROR 48]: I understand, but I’m -- I’m saying --

           THE COURT: But that’s what you’re --

           [JUROR 48]: -- yes.

           THE COURT: -- that’s what your orientation is right now?

           [JUROR 48]: Right now.

(Emphases added.)       Juror 48 then stated, however, that if she

were selected to sit on the jury, she would be able to put aside

the feelings of her family members about the incident when

making her decision because she would follow the circuit court’s

instructions.    She also stated:

           So I really I would try to go by evidence. I’ve watched a
           lot of, uh, my husband very much loved all the court cases
           he could possibly watch. Well, he was bedridden and, uh,
           so I’ve seen a lot of those things which I know are not
           true, but I know sometimes thing do not come out the way it
           sounds like from the first.

      Questioning by the circuit court of Juror 48 continued as

follows:

           THE COURT: Okay. [Juror 48], you know, I need to clarify
           certain things because I’m getting some very conflicting
           answers from you, and maybe it’s because you’re a little



                                     9
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


          nervous and because you may not be understanding some of
          the questions so let me try again here.
                First of all whatever it is, you know, in terms of
          any kind of bias or feelings or -- or, uh, whatever you may
          have with respect, um, to, uh, what happened in this case
          about the statue, your – your kids’ reaction to it and
          everything, you know, I can’t unring the bill [sic].
                And we’re all human. We’re gonna have biases and
          prejudice we pick up throughout our entire lives. Uh, I
          have my own but, uh, and I’m sure the prosecutors have
          their own.
                But when you become a juror and/or you become a judge
          like me, you know, you have to make a conscientious effort
          to identify those biases to say what it is that might
          affect your judgment in that particular case and tell
          yourself conscientiously, “I can’t let those biases
          interfere with being fair and impartial. That cannot be
          the basis of my decision.”
                In other words I won’t change you. I won’t change
          your biases. I won’t change your feelings, but once you
          identify what those are as to whether or not they affect
          your decision in a case as a juror you have to set ‘em
          aside. You think you can do that?

          [JUROR 48]:   Yes.

          THE COURT: Okay. The other thing I think I need, uh, some
          assurance of is that also as I indicated earlier jury and
          jury verdict, um, have to be based on the evidence
          presented in court.
                So when we have the possibility of a juror having
          information from outside the court they will have to engage
          in almost a very similar type of exercise in terms of
          saying, “Well, I cannot forget what I know but I can
          disregard it. I can set it aside,” just like I’m required.
          I know a lot of things but I have to say I can’t consider
          that when I have a trial and I have to make a decision.
                Would you be able to do that as a judge of the facts
          in this case? In other words render your verdict only on
          the evidence that’s presented in court and not consider --
          I’m not saying forget but not consider whatever kind of
          information you might have gotten from your family, from
          the newspapers in rendering a verdict. You can do that?

          [JUROR 48]:   Yes.

          THE COURT: So if those thoughts came into your mind during
          a trial you would -- and this is why we going over what it
          is that you might recall -- you have to say, “Oh, I can’t
          consider that,” and just push it aside. You may not forget
          it but just push it aside and not use that or discuss that
          or bring it up in deliberations during, um, deliberations
          as a juror. Do you think you can do that?

          [JUROR 48]:   Yes.



                                    10
***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER      ***


           THE COURT: As to all of these things that I ask you
           whether or not you’d be able to do as a juror to what
           degree of certainty or confidence do you think you’d be
           able to be successful if you conscientiously tried to, um,
           do these things?

           [JUROR 48]:    90 percent.

           THE COURT:    So you’re fairly -- very, very confident?

           [JUROR 48]:    Yes.

           THE COURT:    Okay.   Thank you.     Any further questions?

           [DEPUTY PROSECUTING ATTORNEY]:        Nothing from the State.

           THE COURT:    Okay.   [DEFENSE ATTORNEY]?

           [DEFENSE ATTORNEY]:       Just one further question, ma’am.

           THE COURT:    Go ahead.

           [DEFENSE ATTORNEY]: You had said that, um, when the --
           just before the Judge asked you so you -- you were stating
           something that sounded like you were presuming he was
           guilty and the evidence would have to be good. Is that
           extra 10 percent that you -- in your certainty level, is
           there a bit of if that you would want Mr. Carroll to
           somehow prove to you that he’s not the one or prove to you
           that he’s innocent?

           [JUROR 48]: I guess my feeling on that has to be on the
           fact that, um, I have a lot of faith in the police and that
           what they do and, um, what they put together and who they
           arrest. That would be the 10 percent.

           [DEFENSE ATTORNEY]: Okay, and so because of that faith and
           belief, um, there is gonna always be a part of you that
           you’ll want Mr. Carroll or any defendant that made it to a
           trial level to have to prove to you that they’re not, um,
           the one? That -- that somehow the police got it wrong or
           something went wrong. You would want a little bit of proof
           of that?

           [JUROR 48]:    Uh, I would base my opinion on what proof
           there is.

           [DEFENSE ATTORNEY]:       Mmm-hmm.

           [JUROR 48]: Um, I guess also I would feel that if there
           was proof it’s got to be somewhat sustainable or why would
           it be proved?

      Carroll then challenged Juror 48 for cause, arguing:



                                         11
***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER        ***


           [S]he never let go of her idea that even if it’s 10 percent
           it’s still 10 percent burden of proof being placed upon Mr.
           Carroll to somehow prove his innocence.

                 . . . .

                 I think that she will not be able to give Mr. Carroll
           the full presumption of innocence nor will she be able to
           give the State the full burden of proof they have.

      The circuit court denied Carroll’s challenge, stating that

Carroll had misconstrued Juror 48’s answers:

                 [W]hat we’re looking here for in terms of this voir
           dire was basically what she would do with the knowledge she
           might have had about the case and whether or not she might
           have had some inclination about Mr. Carroll’s guilt or
           innocence and whether she could put that aside.
                 The 90 percent was her confidence level that if she
           conscientiously tried to do that she would be able to
           succeed. That’s a fairly high degree of confidence that I
           think the Court would be willing to accept under the
           circumstances where, you know, you have somebody who has
           this task of -- of sorting out information and being able
           to decide what he can use, what they can’t use. It’s not a
           10 percent of shifting burden. I think that’s a
           misconception.
                 The other thing is that I will be going over in other
           voir dire things like police testimony. I’ll be going over
           evaluation of testimony, also the concept of proof beyond a
           reasonable doubt and what is a reasonable doubt.
                 And I think all of those things will probably wash,
           you know, come out in the wash with [Juror 48], and you’ll
           also have another chance each of you to voir dire her. So
           at this point I’m just going to leave her on because I’m
           satisfied with the answers with respect to the limited voir
           dire that we had. Okay.

      Additional voir dire was conducted on May 10, 2016.               In

response to the circuit court’s questioning, Juror 48 indicated

that Hawaiʻi Police Department Criminal Investigation Section

Lieutenant Gregory Esteban, who was later called as a witness

and testified he assisted in the investigation and found the

missing top portion of the spear in the bushes, was a friend of

her husband’s through a community watch program in which her


                                     12
***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


husband was involved, but that she could evaluate his testimony

like any other witness.      In response to the circuit court’s

questions with respect to whether any of the prospective jurors

had relatives or close friends employed by a law enforcement

agency, Juror 48 responded that her son had been a corrections

officer on Maui for about twelve or fifteen years, but that this

would not affect her ability to evaluate the testimony of law

enforcements officers if they came to testify.          In response to

the deputy prosecuting attorney’s questioning, Juror 48

initially responded that she thought direct evidence had a

little bit more weight than circumstantial evidence, but in

response to a follow-up question regarding whether, if the

circuit court instructed the jurors to give direct and

circumstantial evidence equal weight, she would be able to

follow its instruction, Juror 48 responded in the affirmative.

      After this additional voir dire, Carroll renewed his

challenge for cause of Juror 48 based on her statements the day

before.   Carroll argued Juror 48 “had made statements that Mr.

Carroll would have to provide some evidence in order to sway her

that he is innocent, and even towards the end of voir dire, she

had stated that her 10 percent uncertainty was based on the fact

that she still would want some evidence from Mr. Carroll.”

      The circuit court again denied the challenge for cause of

Juror 48 based on: (1) the reasons it had stated the day before

                                     13
***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


regarding the “10 percent”; (2) Juror 48’s statements during

further voir dire that “she would listen to both sides and she

could be fair and impartial”; and (3) additional voir dire by

both the State and the defense indicating that Juror 48 “would

be applying the laws with respect to presumption of innocence

and the burden of proof required.”         The circuit court stated

that Juror 48 “answered basically all of the questions like all

of the rest of the jurors, that they would apply the law that

would be applicable.”

      Carroll exhausted his peremptory challenges, and had to use

two of his peremptory challenges to dismiss another challenged

juror and Juror 48.      Had Juror 48 been excused for cause,

Carroll would have used the peremptory challenge exercised on

Juror 48 to excuse another juror.          Defense counsel stated:

            Um, for the record I would be requesting two more
            peremptory challenges. That would be based on the fact that
            we had asked for [] Juror No. [35] earlier, and [] Juror
            No. [48], we had challenged them being seated. We would
            have used the two extra peremptory challenges to get rid of
            [two other jurors].

The circuit court denied the request for additional peremptory

challenges.9



9
      As noted, the other challenged juror was juror number 35 (later
identified as juror number 7). Because, as discussed below, Carroll
exhausted his peremptory challenges and was foreclosed from peremptorily
challenging at least one of two additional prospective jurors he had wanted
to excuse, his right to exercise a peremptory challenge on another juror was
based on the circuit court’s failure to excuse Juror 48 for cause. We
therefore need not address Carroll’s assertion that juror number 35 should
have also been excused for cause.


                                      14
***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER         ***


      4.    Trial evidence relevant to issues on certiorari

      On certiorari, Carroll does not contest evidence

identifying him as the perpetrator of the acts.10           Rather,

Carroll contests whether there was sufficient evidence regarding

the value of the property allegedly taken.           Specifically,

Carroll alleges there was insufficient evidence that the top

half of the statue’s spear exceeded $300 in value (Count 1) and

that the chain and pole belonging to Bayfront Motors exceeded

$100 in value (Count 3).       Carroll also contests whether there

was sufficient evidence that the value of the damage to the

statue exceeded $1,500 (Count 2).11

      With respect to Counts 1 and 2 regarding the spear and

statue, an officer of the East Hawaii Region Mamalahoe Chapter

of the KSAA (“KSAA officer”) testified that the King Kamehameha

I statue had been given to the KSAA by the Princeville

Corporation on Kauaʻi in 1996.        The statue was not mass produced,

and had been cast in bronze in Italy with some gold leaf.                The

Princeville Corporation initially planned to install the statue

10
      The trial evidence included, in sum, a surveillance video recorded by
Bayfront Motors, which showed a man — with the same haircut as Carroll,
dressed in the same manner as Carroll on September 5 and 6, 2015, and who
walked with the same gait as Carroll — had walked away from Bayfront Motors
with the pole and chain. Identification of Carroll as the perpetrator is not
raised as an issue on certiorari.
11
      Although for sentencing purposes, Count 2, the criminal property damage
charge regarding the statue, was merged into Count 1, the theft charge
regarding the spear, if only the conviction on Count 1 was vacated, it is
possible that Carroll could be instead be subject to sentencing on Count 2.
We must therefore address both counts.


                                      15
***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER       ***


on one of its Kauaʻi developments, but after public objection,12

the Princeville Corporation gave it to the KSAA to have the

statue installed in Hilo.

      In 1996, the KSAA officer had been a member of the steering

committee created to seek grants to pay for the installation of

the statue.    He had also served as the general contractor for

the statue’s installation.       As of the date of trial, the KSAA

officer remained a licensed general contractor.            Additionally,

he had continued serving as a member of the steering committee,

as the permit for the statue tasked KSAA with its continued

maintenance.    For example, the statue had been restored in early

2000.   As the only remaining member of the original steering

committee, the KSAA officer was the custodian of all records

pertaining to the acquisition of the statue.

      The KSAA officer was asked by the State to render opinions

as an estimator and general contractor, as he had determined the

fair market value of contracting work or projects on numerous

occasions.     During preliminary questioning by defense counsel

regarding his qualifications to render such opinions, the KSAA

officer acknowledged he had no experience in appraising fine

art, sculptures, or statues; that he did not deal in sculptures

or statues; that he did not have experience in sculpting or

12
      The objection was based on the fact that King Kamehameha I had never
conquered Kauaʻi.


                                      16
***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


creating statues; that he was not familiar with the foundry work

to create a statue; and that he was not aware of the exact metal

composition of the King Kamehameha I statue.

      The KSAA officer testified the stated value of the statue

at the time of the 1996 gift was $80,000.         He was permitted to

testify as to his opinions, and based on the material

composition of the spear and the portion of the entire statue it

constituted, he estimated the value of the taken top half of the

spear was about $2,500.      The KSAA officer also opined the repair

cost for the spear would have been about $2,500 based on what he

saw of the spear, the damage, and what it would take to

reconnect the top half to the bottom half.

      The KSAA officer also testified it would have cost $3,500

to repair other damage to the statue’s chest and legs, based on

“what [he] saw as the type of restoration work that would be

needed[,] . . . and based on what [his] recollection of the

first time that [the KSAA] had the statue restored back in early

2000[.]”   That restoration project had taken several weeks.            He

stated, “[W]e had to build a platform around the statue for the

person to attend to each portion of the statue.           Based on what I

saw back then I just, you know, figured out the amount of

manpower -- man hours would take.         And I just guessed at what

the material costs would have been.”




                                     17
***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


      More specifically, the KSAA officer testified that to

reattach the two pieces of the spear, he had taken the pieces to

another person, who attached a series of pins to the spear in

December 2015 and did not charge for his services.           He also

indicated that before the entire spear was reinstalled, the

bottom half of the spear had to be removed from the statue so

that the recovered top half could be reattached.           As the statue

was fourteen feet tall, a manlift and lowbed had been used to

lift the bottom half of the spear out through the statue’s

outreached hand.    The labor to perform these services, as well

as use of the necessary equipment, had been provided by the KSAA

officer’s family company; the KSAA officer had previously worked

as a construction representative for his family company.

      Based on his training and experience as a general

contractor and estimator, the KSAA officer estimated that such

services and labor, coupled with expenses to return all of the

equipment, would have cost about $1,000.         Similarly, to

reinstall the repaired spear, a crane or similar equipment had

been required.    According to the KSAA officer, use of a crane

would have cost $1,000 and the requisite labor would have raised

the total cost to $1,500.      The KSAA had not needed to pay for

these services because use of the equipment had been donated and

all labor had been performed by volunteers.




                                     18
***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


      With respect to Count 3 charging theft in the third degree

of the chain and pole “the value of which exceeds $100,” a

manager from Bayfront Motors testified.         The chain and pole had

been placed in a planter box in front of the property.            The

manager testified he had purchased the chain and pole in either

2010 or 2011 from Home Depot for a total cost of approximately

$135; the pole was purchased for “[r]oughly $15,” and the chain

was “[r]oughly $3 a foot.”

      After the State concluded presenting its evidence, Carroll

moved for a judgment of acquittal, arguing the State failed to

meet its burden of proving the value of the spear or the pole

and chain, and the cost to repair the statue.          The circuit court

denied the motion for judgment of acquittal as to all three

counts.

      After the State’s case-in-chief, the defense did not call

any witnesses or present any additional evidence.

      5.   Conviction

      On May 20, 2016, the jury found Carroll guilty as charged

for all three counts.     In a special interrogatory, the jury

found the State did not prove beyond a reasonable doubt that

Counts 1 and 2 were not part of a continuing and uninterrupted

course of conduct and that Carroll did not have separate and

distinct intents.    Based on the special interrogatory and




                                     19
***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


merger, the State elected to go forward on Count 1 for

sentencing.13

      6.    Post-verdict motion for new trial

      Before sentencing, Carroll filed a motion for new trial on

June 3, 2016.     He asserted he should not have been required to

use two of his peremptory challenges to dismiss two jurors when

they should have been dismissed for cause.           He alternatively

argued that he should have been granted two additional

peremptory challenges.      The State opposed Carroll’s motion,

arguing the circuit court had properly denied Carroll’s

challenges for cause of Juror 48 and the other juror, as the

circuit court had engaged in extensive colloquies with each and

was satisfied with their responses.         The circuit court denied

the motion for new trial.

      7.    Sentencing

      Carroll was sentenced on July 26, 2016.          At the sentencing

hearing, defense counsel indicated Carroll maintained his

innocence.     When the circuit court asked whether Carroll wished

to make a statement before sentencing, Carroll answered in the

affirmative.    He stated that he respected the circuit court,

that he was willing to abide by any terms of probation if

13
      Count 1, theft in the second degree, and Count 2, criminal property
damage in the second degree, are both Class C felonies, punishable with up to
five years imprisonment. HRS §§ 708-821(2), 708-831(2), and 706-660(1)(b)
(2014). Count 3, theft in the third degree, is a misdemeanor, punishable
with up to one year imprisonment. HRS §§ 708-832(2) and 706-663 (2014).


                                      20
***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


granted, that it had been difficult for him to be separated from

his daughter since being incarcerated, and that he had missed a

trip with his family.

      Addressing the HRS § 706-606 sentencing factors,14 the

circuit court relied on the pre-sentence report prepared by a

judiciary probation officer, and stated in part:

                  At one time you told a security officer at the
            welfare office, “Yeah, I’m the guy that did it,” and when
            you were interviewed by the probation officer you deny
            taking the spear or having anything to do with the offenses
            charged here, and that’s in the face of clear evidence that
            was produced at trial. Evidence which indicated that you
            were the person dragging the chain that was taken from
            Bayview, uh, Bayfront Motors, and they’re [sic] videos that
            I think clearly showed some very identifying
            characteristics in terms of your general dress and more
            importantly I think there was one brief but clear shot of
            your hairdo which was very unique at that time.
                  Other evidence includes that the chain that was
            taken, the spear that was taken and an orange T-shirt was
            found all wrapped together by the police, and there was
            evidence to indicate that you had an orange shirt -- T-
            shirt a few hours before where the police observed you at a

14
            Factors to be considered in imposing a sentence. The
            court, in determining the particular sentence to be
            imposed, shall consider:

                  (1)   The nature and circumstances of the offense and
            the history and characteristics of the defendant;
                  (2) The need for the sentence imposed:
                       (a) To reflect the seriousness of the offense,
            to promote respect for law, and to provide just punishment
            for the offense;
                       (b) To afford adequate deterrence to criminal
            conduct;
                       (c) To protect the public from further crimes
            of the defendant; and
                       (d) To provide the defendant with needed
            educational or vocational training, medical care, or other
            correctional treatment in the most effective manner;
                  (3) The kinds of sentences available; and
                  (4) The need to avoid unwarranted sentence
            disparities among defendants with similar records who have
            been found guilty of similar conduct.

HRS § 706-606 (2014).


                                      21
***      FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***


             bar where I think an acquaintance got injured and you tried
             to help that person.
                   Now, all of this evidence I think when you look at it
             separate and by itself would probably not have been enough
             to convict you of the offenses but when taken together I
             think it paints a very clear picture that you had knowledge
             of what was being done or what had been done, and there was
             evidence that tied you in beyond your own statements. Your
             T-shirt. And the chain. And the video.
                   So again even in the face of this kind of evidence
             you tell the probation officer, “I didn’t have anything to
             do with it,” it really indicates to me that you do not have
             the ability at this time to be upfront and truthful.
                   The reason I’m pointing these things out is among
             other things that I need to consider are also
             considerations in, as [the deputy prosecuting attorney]
             pointed out, Section 706-621, and these are factors to be
             considered, uh, to consider in imposing a term of
             probation.
                   And one of them I think is whether or not you can be
             rehabilitated on probation. To be successful on probation
             requires I think two very important commitments on your
             part and conduct on your part. One is to comply with the
             terms and conditions of probation.
                   Given your track record and your disregard for the
             law -- and that’s why I pointed it out earlier -- I believe
             that there will be serious violations of the terms of your
             probation if you were granted probation because of your
             lack of ability to comply with the terms, uh, with the law
             of this community. How are you gonna comply with the terms
             of probation?
                   Second was also very important is that you be
             truthful with your probation officer and the Court. Part
             of probation is trying to rehabilitate you to provide
             services and help, but if you’re not truthful with the
             Court or your probation officer how do we know what help
             you need?

      Carroll was sentenced to five years imprisonment.15             The

circuit court denied Carroll’s request for a stay pending

appeal.

C.    Appeal to the ICA and and certiorari application

      In his appeal to the ICA, Carroll presented three points of

error:

15
      A five-year term of imprisonment was imposed for Count 1. A one-year
term of imprisonment was imposed for Count 3 to run concurrently with the
five-year term.


                                       22
***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


           A.    Carroll’s challenges to jurors for cause were
           erroneously denied and Carroll’s right of peremptory
           challenges was violated.

                 . . . .

           B.    The trial court erroneously denied Carroll’s Motion
           for Judgment of Acquittal.

                 . . . .

           C.     The trial court’s sentence improperly
           penalized/punished Carroll for exercising his right to
           trial.

      The ICA rejected the challenges.

      As to the first point of error, the ICA concluded, inter

alia, the circuit court did not abuse its discretion in denying

Carroll’s challenges for cause of Juror 48 and the other juror.

Carroll, SDO at 7.     The ICA observed that the media coverage

referred to by both jurors was nearly a year old and consisted

of mostly factual, non-prejudicial information, such as where

the spear had been recovered, its condition, and “mention that a

homeless man may have been responsible for the incident.”

Carroll, SDO at 6.     According to the ICA, such coverage was not

a “barrage of inflammatory publicity immediately prior to trial

amounting to a huge . . . wave of public passion,” and therefore

did not rise to the level of presumed prejudice, quoting State

v. Keohokapu, 127 Hawaiʻi 91, 103, 276 P.3d 660, 672 (2012).

Carroll, SDO at 6-7 (ellipsis in original).          The ICA indicated

Juror 48’s disclosure of her prior conversations with her

children indicating that they were very upset that the statue

had been damaged was not different from how most members of the

                                     23
***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***


public must have felt about the incident.         Carroll, SDO at 7.

The ICA ruled that, therefore, none of the outside influences on

Juror 48 rose to the level of presumed prejudice.           Id.

      As to the second point of error, the ICA ruled that

although the KSAA officer was not qualified as an expert in the

field of fine arts or sculptures, expert testimony is not

required to establish the value of stolen property.            Carroll,

SDO at 9.   The ICA also ruled that evidence of the cost of

reasonable repairs is an appropriate means to establish the

amount of damages as an element of the crime of criminal

property damage.    Id.   The ICA therefore ruled the KSAA

officer’s testimony was sufficient to support Carroll’s

conviction on Counts 1 and 2.       Id.   Further, as to Count 3, the

ICA ruled the testimony of the Bayfront Motor’s manager

regarding the purchase price of the stolen pipe and chain in

2010 or 2011 was adequate evidence for the jury to determine

whether the stolen property’s value exceeded $100 at the time of

the offense.   Carroll, SDO at 10.

      As to the third point of error, the ICA ruled the circuit

court properly considered the HRS § 706-606 sentencing factors,

arguments by counsel, and the nature of the offense before

determining Carroll’s five-year imprisonment was an appropriate

sentence.   Carroll, SDO at 11.      The ICA indicated the circuit

court’s pre-trial discussion with Carroll regarding the possible

                                     24
***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER      ***


prison term for rejecting the State’s plea agreement was

permissible.   Id.   The ICA ruled the record did not show the

circuit court abused its discretion in sentencing Carroll.               Id.

      Carroll’s application for a writ of certiorari presents the

same three issues he had presented to the ICA.

                       III.   Standards of Review

A.    Challenge to juror for cause

                 A trial court’s decision on a challenge for cause of
           a juror is reviewed for an abuse of discretion. An abuse
           of discretion occurs when the trial court “exceeds the
           bounds of reason or disregards rules or principles of law
           or practice to the substantial detriment of a party
           litigant.”

State v. Iuli, 101 Hawaiʻi 196, 203, 65 P.3d 143, 150 (2003)

(citations omitted).

B.    Motion for judgment of acquittal

                 The standard to be applied by the trial court in
           ruling upon a motion for a judgment of acquittal is
           whether, upon the evidence viewed in the light most
           favorable to the prosecution and in full recognition of the
           province of the [trier of fact], a reasonable mind might
           fairly conclude guilt beyond a reasonable doubt. An
           appellate court employs the same standard of review.

State v. Keawe, 107 Hawaiʻi 1, 4, 108 P.3d 304, 307 (2005)

(alteration in original) (citations omitted).

C.    Sentencing

      In general, “[t]he applicable standard of review in

sentencing matters is whether the court committed a plain and

manifest abuse of discretion in its decision.”          State v. Putnam,




                                     25
***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***


93 Hawaiʻi 362, 372, 3 P.3d 1239, 1249 (2000) (citations

omitted).

                              IV.   Discussion

A.    The ICA erred   in ruling the circuit court did not abuse its
      discretion in   denying Carroll’s challenge for cause of
      Juror 48, and   Carroll’s right to exercise a peremptory
      challenge was   impaired.

      The first issue raised on certiorari is whether the ICA

erred in “holding Carroll’s challenges to jurors for cause were

not erroneously denied and Carroll’s right of peremptory

challenges was not violated.”16        For the reasons discussed below,

the first issue regarding the circuit court’s failure to dismiss

Juror 48 for cause has merit, and it requires that Carroll’s

conviction be vacated and the case remanded to the circuit court

for further proceedings consistent with this opinion.

      Carroll contends the circuit court should have granted his

challenge to Juror 48 for cause and that he should not have had

to use a peremptory challenge to dismiss Juror 48.            The ICA

appears to have concluded that based on our existing case law,

the circuit court adequately “rehabilitated” Juror 48.               For the

following reasons, the ICA erred in concluding the circuit court

did not abuse its discretion in denying Carroll’s challenge to

Juror 48 for cause.



16
      Again, we need not address the challenge to juror number 35.   See supra
notes 2 and 8.


                                      26
***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***


      “[T]he right to jury trial guarantees to the criminally

accused a fair trial by a panel of impartial . . . jurors.”

State v. Graham, 70 Haw. 627, 633, 780 P.2d 1103, 1107 (1989)

(alteration in original) (quoting Irvin v. Dowd, 366 U.S. 717,

722 (1961)).   “The theory of the law is that a juror who has

formed an opinion cannot be impartial.”          Reynolds v. United

States, 98 U.S. 145, 155 (1878).          However, a rule “that the mere

existence of any preconceived notion as to the guilt or

innocence of an accused, without more, is sufficient to rebut

the presumption of a prospective juror’s impartiality [is] an

impossible standard.”     Graham, 70 Haw at 633, 780 P.2d at 1107

(quoting Irvin, 366 U.S. at 723).         “The prevailing rule thus

allows a person with preconceived notions about a case to serve

as a juror if [they] ‘can lay aside [their] impression or

opinion and render a verdict based on the evidence presented in

court.’”   Id. (quoting Irvin, 366 U.S. at 723).

      In Graham, the defendant challenged a juror who had made

“ambiguous and at times contradictory responses [] to queries

regarding her willingness to lay aside impressions or opinions

formed from earlier media accounts.” 70 Haw. at 634, 780 P.2d

at 1108.   This court noted that such contradictory responses are

not unusual during voir dire examination, “particularly in a

highly publicized criminal case.”         Id. (citation omitted).       This

court noted the juror’s “opinions could hardly be characterized

                                     27
***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


as ‘strong and deep impressions which close the mind against the

testimony that may be offered in opposition to them.’” 70 Haw.

at 634-35, 780 P.2d at 1108 (citation omitted).

      In this case, the ICA evaluated Carroll’s challenge to

Juror 48 based only on standards applicable to jurors who have

been exposed to pretrial publicity.        However, Juror 48’s

exposure to the case was not limited to pretrial publicity,

unlike the other prospective jurors.        Rather, Carroll challenged

Juror 48 for cause based on the expressed and strong views of

her family members regarding the case.

      In Iuli, we addressed a defendant’s challenge for cause of

a juror whose father and uncles were police officers, and whose

brother had just retired as a police chief.          101 Hawaiʻi at 200,
65 P.3d at 147.    We noted that “when a juror is challenged on

grounds that he has formed an opinion and cannot be impartial,

the test is whether the nature and strength of the opinion are

such as in law necessarily raise the presumption of partiality.”

101 Hawaiʻi at 204, 65 P.3d at 204 (internal brackets, quotation

marks, and ellipses omitted) (citing Graham, 70 Haw. at 633, 780
P.2d at 1107) (quoting Reynolds, 98 U.S. at 156).

      Juror 48’s responses and comments indicate the nature and

strength of her opinions were “such as in law necessarily raise

the presumption of partiality.”       Juror 48’s daughter and son-in-

law worked at a Hawaiian immersion school, which her three

                                     28
***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


grandchildren attended.      She had “another child who’s a Hawaiian

activist.”   She indicated she had heard comments made by family

members because her “children are very involved in Hawaiian

activities and the statue is important to them.”           Juror 48 also

explained that her children were very upset that the statue was

“desecrated” and stated that “[s]omething should be done” as a

result.

      Then, after the circuit court’s statement that “[not] too

many people would disagree with those sentiments,” in response

to the circuit court’s inquiry as to whether Juror 48 could “set

that aside” and “presume [Carroll] innocent until he is proven

guilty beyond a reasonable doubt,” Juror 48 stated that although

she “would certainly do her best,” it was the opinion of her

“husband and others” that “if it does get to court there’s a lot

of -- got to be a lot of proof somewhere.”          When the circuit

court again asked if Juror 48 could presume Carroll’s innocence,

Juror 48 suggested she could not, responding that she understood

she was saying she presumed Carroll guilty until he could prove

his innocence.

      Juror 48’s responses and comments clearly raised the

presumption of partiality, which was compounded by her

statements asserting that Carroll needed to present “pretty good

evidence” to prove his innocence.         Thus, Juror 48 expressed

serious doubts about her ability to be fair and impartial.

                                     29
***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


      In Iuli, we indicated that if a prospective juror expresses

serious doubts about their ability to be fair and impartial,

they must be excused for cause, unless they ultimately assure

the trial court that they will base their decision solely upon

the evidence.     101 Hawaiʻi at 205, 65 P.3d at 152 (citing State

v. Ibanez, 31 P.3d 830, 832 (Ariz. Ct. App. 2001)).             After

serious doubts were raised about Juror 48’s ability to be fair

and impartial, the circuit court engaged in lengthy explanations

of the need for jurors to set aside biases, that verdicts have

to be based on the evidence presented in court, and of the need

to set aside information she had gotten from newspapers or her

family.   Juror 48 only gave mono-syllabic “yes” responses to

each of the circuit court’s lengthy explanations.            When the

circuit court then asked for her to give a percentage of her

“degree of certainty or confidence” as to her ability to “do

these things,”17 Juror 48 indicated “90 percent” confidence.

Yet, regarding the “90 percent,” in response to further voir

dire questioning by defense counsel, Juror 48 stated she has “a

lot of faith in the police,” and that she would “feel that if

there was proof it’s got to be somewhat sustainable or why would

it be proved?”


17
      It is unclear whether “these things” referred only to the need to set
aside information Juror 48 received from newspapers or her family, or also to
the other topics within the circuit court’s lengthy explanations that drew
her “yes” responses.


                                      30
***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


       As held in Griffin v. Commonwealth, 454 S.E.2d 363 (Va.

Ct. App. 1995), a trial judge may not rehabilitate an obviously

biased juror by long, complex, and leading questions, and a

conviction in which such a juror participates must be set aside

due to manifest error.     Also, trial and appellate courts “are

not bound by a prospective juror’s statement that [they] will be

fair and impartial.”     State v. Kauhi, 86 Hawaiʻi 195, 199, 948
P.2d 1036, 1040 (1997).      “Common sense and human experience tell

us that anyone in [Juror 48’s] position,” with children who were

deeply affected and upset by the crime of which Carrol was

accused, “would be reluctant to return a verdict [of acquittal],

no matter how great her belief that she could set aside her

personal feelings.”     Walls v. Kim, 549 S.E.2d 797, 800 (Ga. Ct.

App. 2002).

      In its attempt to rehabilitate Juror 48, the circuit court

asked numerous leading questions.         Mere assent to leading

inquiries “is not enough to rehabilitate a prospective juror who

has initially demonstrated a prejudice or partial

predisposition.”    Griffin, 454 S.E.2d at 366 (citation omitted).

Leading questions employed to rehabilitate a prospective juror

after an unequivocal demonstration of bias are generally

insufficient, as leading questions, particularly from the court,

may often lead to unreliable answers.         This is because “[w]hen

asked by the court, a suggestive question [may produce] an even

                                     31
***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***


more unreliable response,” because of “[a] juror's desire to

‘say the right thing’ or to please the authoritative figure of

the judge.”      McGill v. Commonwealth, 391 S.E.2d 597, 600 (Va.

Ct. App. 1990).     Thus, in general, a juror should, in their own

words, clarify or modify a declaration of bias in a fashion

which demonstrates that any bias can be set aside.            See Scott v.

Commonwealth, 708 S.E.2d 440 (Va. Ct. App. 2011).18

      Juror 48’s “presumption of partiality” was therefore not

ultimately rectified based on her “yes” responses to the many

leading questions asked by the circuit court.           Juror 48 did not,

in her own words, clarify or modify her earlier indicated bias

in a fashion demonstrating that her bias could be set aside.

      Finally,

           [a] trial judge should err on the side of caution by
           dismissing, rather than trying to rehabilitate, biased
           jurors because, in reality, the judge is the only person in
           a courtroom whose . . . primary duty . . . is to ensure the
           selection of a fair and impartial jury.

Walls, 549 S.E.2d at 799.       In this case, rather than err on the

side of caution, the circuit court engaged in extensive

explanations in an attempt to rehabilitate Juror 48.            “The trial

judge, in seeking to balance the parties’ competing interests,
18
      We recognize that it may be necessary for the trial court, during voir
dire, to explain concepts such as the presumption of innocence to prospective
jurors, who are often unfamiliar with legal processes and terms, and confirm
that prospective jurors understand what those concepts mean. Nothing in this
opinion should be read to foreclose that practice. We only caution that
attempting to rehabilitate a juror who has expressed doubts about the ability
to be fair and impartial is best conducted via open-ended questions that
allow a juror to show in their own words that they can remain impartial, and
in this case, Juror 48 did not show that she could do so.


                                     32
***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***


must [, however,] be guided not only by the need for an

impartial jury, but also by the principle that no party to any

case has a right to have any particular person on their jury.”

Id. (footnote omitted).

      In this case, the circuit court abused its discretion by

denying Carroll’s challenge for cause of Juror 48.           As Carroll

exhausted his peremptory challenges, the circuit court’s failure

to excuse Juror 48 precluded Carroll from exercising one of his

peremptory challenges on a different prospective juror.

Carroll’s right to exercise his peremptory challenge was

therefore “denied or impaired,” and his conviction must be

vacated.   This case is therefore remanded to the circuit court

for further proceedings consistent with this opinion.            See

Kauhi, 86 Hawaiʻi at 200, 948 P.2d at 1041.

B.    The ICA did not err in concluding the evidence, when taken
      in the light most favorable to the State, was sufficient to
      support a prima facie case, i.e., the value of the stolen
      or damaged property.

      The second issue raised on certiorari is whether the ICA

erred in holding the circuit court did not erroneously deny

Carroll’s motion for judgment of acquittal.          Although the

conviction must be vacated due to the circuit court’s abuse of

discretion in denying Carroll’s challenge for cause of Juror 48,

we must also address the second issue, as the motion for

judgment of acquittal was based on sufficiency of evidence and


                                     33
***      FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


the defense did not present any evidence after the motion for

judgment of acquittal made at the close of the State’s case.

State v. Calaycay, 145 Hawaiʻi 186, 195 n.8, 449 P.3d 1184, 1193

n.8 (2019).     The prohibition against double jeopardy therefore

requires this court to address Carroll’s insufficiency of

evidence claim.      State v. Davis, 133 Hawaiʻi 102, 120, 324 P.3d
912, 930 (2014).

      Carroll argues the evidence was insufficient to prove the

necessary valuation thresholds of the various charges (more than

$300 for theft in the second degree of the spear in Count 1,

more than $1,500 for criminal property damage in the second

degree in Count 2 as to the statue, and more than $100.00 for

theft in the third degree in Count 3 for the chain and pole).

Carroll points out that the only evidence presented at trial as

to the value or repair cost of the spear, and the repair costs

of the statue, was testimony provided by the KSAA officer.

Carroll asserts the KSAA officer had no background in art or

sculpture, had not worked as a general contractor since 2000,

and had “guessed” at what material costs would be necessary to

repair damaged portions of the statue.           Additionally, Carroll

contends the purchase price of the chain and pole in 2010 or

2011 is insufficient to support a finding as to their 2015

value.



                                       34
***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


      Carroll’s arguments lack merit.        Viewing the evidence in

the light most favorable to the State, there is substantial

evidence to support the convictions on all three counts.19

      For purposes of all three charges, HRS § 708-801 provides

that “value means the market value of the property or services

at the time and place of the offense, or the replacement cost if

the market value of the property or services cannot be

determined.”    HRS § 708-801(1).

      With respect to Count 1, regarding theft of the spear from

the KSAA “of property the value of which exceeds $300,” the KSAA

officer testified the value of the taken portion of the spear

was $2,500.    With respect to Count 2, damages to the statue

exceeding $1,500, the KSAA officer testified the repair cost was

$3,500.   With respect to Count 3, regarding theft of the chain

and pole from Bayfront Motors “of property the value of which

exceeds $100,” the manager of Bayfront Motors, testified the

purchase price of the chain and pole in 2010 or 2011 was roughly

$135.

      This evidence, as further described in Section II.B.4

above, when viewed in the light most favorable to the State,

constitutes sufficient evidence for all counts.



19
      Although Counts 1 and 2 were merged for sentencing, we must address
both counts in the event there was insufficient evidence for one. See supra
note 11.


                                      35
***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER       ***


C.    We need not address the sentencing issue.

      Based on our rulings on the first two questions on

certiorari, we need not address Carroll’s third question,

whether the ICA erred in holding the circuit court’s sentence

did not improperly penalize or punish Carroll for exercising his

right to trial.20

                              V.   Conclusion

      For the reasons stated above, we vacate the ICA’s November

27, 2018 judgment on appeal and the circuit court’s July 26,

2016 judgment of conviction and sentence, and we remand this




20
      We note that in Kamanaʻo, we held that “a sentencing court may not
impose an enhanced sentence based on a defendant’s refusal to admit guilty
with respect to an offense the conviction of which he intends to appeal.”
103 Hawaiʻi at 316, 82 P.3d at 402.

      We also note that, after the sentencing in this case, in State v.
Sanney, 141 Hawaiʻi 14, 404 P.3d 280 (2017), we indicated:

            First, absent unusual circumstances, a trial court should
            not provide a sentencing inclination unless plea
            negotiations have concluded or did not occur. Second,
            before giving a sentencing inclination, a trial court
            should consider whether the existing record concerning the
            defendant and the defendant's offenses is adequate to make
            a reasoned and informed judgment as to the appropriate
            penalty. Third, a trial court must follow the established
            principle forbidding a trial court from improperly
            considering the defendant's exercise of his constitutional
            right to a trial as an influential factor in determining
            the appropriate sentence. State v. Kamanao, 103 Hawaiʻi 315,
            321 n.8, 82 P.3d 401, 407 n.8 (2003) (citations omitted).
            In other words, the sentencing inclination must be the same
            punishment the court would be prepared to impose if the
            defendant were convicted after trial.

141 Hawaiʻi at 21, 404 P.3d at 287 (internal parentheses, ellipsis, and
quotation marks omitted).


                                      36
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


case to the circuit court for further proceedings consistent

with this opinion.

Keith S. Shigetomi,               /s/ Mark E. Recktenwald
for petitioner
                                  /s/ Paula A. Nakayama
Haʻaheo M. Kahoʻohalahala,
for respondent                    /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson




                                    37